IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1548
                               Filed July 30, 2014


DOUGLAS MOORE,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Lee (North) County, John G. Linn,

Judge.



      Douglas Moore appeals from the district court ruling that his claim of an

illegal sentence was not ripe. AFFIRMED.




      Jeffrey M. Lipman of Lipman Law Firm, P.C., Clive, for appellant.

      Thomas J. Miller, Attorney General, Kevin Cmelik, Assistant Attorney

General, Michael Short, County Attorney, and Artemio M. Santiago, Assistant

County Attorney, for appellee State.




      Considered by Danilson, C.J., and Potterfield and McDonald, JJ.
                                            2


DANILSON, C.J.

         Douglas Moore appeals the district court’s dismissal of his application for

postconviction relief under the ripeness doctrine. The district court did not error

in finding the controversy not ripe. We affirm.

         I. Background Facts and Proceedings.

         Douglas Moore was convicted of attempted murder.            In 2000, he was

sentenced to a twenty-five-year prison term, with a statutory minimum of eighty-

five percent pursuant to Iowa Code section 902.12 (1999). On July 1, 2003, his

sentence was amended after a change in section 902.12 changed the mandatory

minimum to seventy percent of his sentence. See 2003 Iowa Acts ch. 156, § 11.

On August 25, 2009, the Iowa Department of Corrections (IDOC) applied section

905.111 to Moore, which would require him to reside in an IDOC-operated

residential facility for a minimum of one year upon release on parole or work

release.

         On September 10, 2012, Moore filed an application for postconviction

relief alleging IDOC’s application of section 905.11 to him violates the

constitutional prohibition of ex post facto law application and that forcing him to

live and work in Iowa after his release is cruel and unusual punishment. The

matter came before the district court on July 12, 2013. The district court ruled

that because Moore’s parole is an administrative decision that has not yet been

made, it is not ripe for review.

         Moore now appeals, contending his sentence is unconstitutional and the

question is ripe for adjudication.

1
    This section was also added in 2003. See 2003 Iowa Acts ch. 156, § 15.
                                         3


       II. Standard of Review.

       Challenges to the constitutionality of a sentence are reviewed de novo.

State v. Tripp, 776 N.W.2d 855, 859 (Iowa 2010).

       III. Discussion.

       “A case is ripe for adjudication when it presents an actual, present

controversy, as opposed to one that is merely hypothetical or speculative.” State

v. Iowa Dist. Ct., 616 N.W.2d 575, 578 (Iowa 2000). The basic purpose for the

ripeness doctrine is to “prevent the courts, through avoidance of premature

adjudication, from entangling themselves in abstract disagreements over

administrative policies, and also to protect the agencies from judicial interference

until an administrative decision has been formalized and its effects felt in a

concrete way by the challenging parties.” Abbott Lab. v. Gardner, 387 U.S. 136,

148–49 (1967).

       In Tripp, 776 N.W.2d at 858, the defendant asserted imposition of a

lifetime parole for third-degree sexual abuse constituted cruel and unusual

punishment.      The supreme court determined the issue was not ripe for

determination, observing:

       Tripp is not currently on parole, but rather is on probation. We do
       not know the terms of his parole and the extent to which those
       terms may be onerous. Although standard parole terms exist, any
       or even all of those terms may be deleted. Iowa Admin. Code r.
       201-45.2. Further, the extent of any additional punishment for a
       violation of the conditions of parole, if any, is speculative and will
       only be realized if Tripp violates the terms of his parole (a state of
       facts which has not occurred).

Tripp, 776 N.W.2d at 858.
                                         4

       Likewise, in State v. Bullock, 638 N.W.2d 728, 734 (Iowa 2002), the

defendant’s challenge to the requirement he register as a sex offender was

determined not ripe for review because the registration requirement commenced

upon his release from prison and he was still incarcerated. Our supreme court

emphasized that the basic rationale of the ripeness doctrine is “to protect

administrative agencies from judicial interference until an administrative decision

has been formalized and its effects felt in a concrete way by the challenging

parties.” Bullock, 638 N.W.2d at 734 (citation, internal quotation marks, and edits

omitted).

       Moore, like the defendants in Tripp and Bullock, challenges an

administrative decision that has not been felt in a “concrete way.”         Moore’s

reliance on State v. Iowa District Court is misplaced because there, whether

ripeness was implicated turned on whether the applicability of the code section

was a judicial decision or an administrative decision. 616 N.W.2d at 578. There,

the applicability of sections 902.12 and 903A.2(1) were judicial decisions for the

sentencing court, and therefore ripe for adjudication. Id. at 579.

       Here, in contrast, the applicability of section 905.11 is recognized by both

parties to be an administrative decision for IDOC to be formalized in the future.

The requirement that Moore reside in a residential facility for one year will only be

triggered by Moore’s release on parole. Moore does not know yet if or when he

will be released.    After serving the seventy-percent minimum, Moore is not

guaranteed parole or work release. Moore estimates he will be eligible for parole

in 2017, but this is ultimately an administrative decision for the IDOC. The law

could even be revised or amended by the legislature before it is applied to him.
                                         5


Accordingly, Moore has not yet felt the concrete effects of the requirement about

which he complains, and the case is not ripe for adjudication. We affirm the

dismissal of Moore’s application for postconviction relief.

       AFFIRMED.